Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.548 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF UTAH


  AVT NEW JERSEY, L.P.,                           MEMORANDUM DECISION AND
                                                  ORDER GRANTING PLAINTIFF’S
        Plaintiff,                                MOTION FOR WRIT OF REPLEVIN
                                                  AND DENYING PLAINTIFF’S MOTION
  v.                                              FOR WRIT OF ATTACHMENT

  CUBITAC CORP., and YOEL WEISS,
                                                  Case No. 2:19-cv-00662-JNP
        Defendants.
                                                  District Judge Jill N. Parrish



        Before the court is Plaintiff’s motion for a prejudgment writ of replevin and a prejudgment

 writ of attachment. Plaintiff brings this motion under Rule 64 of the Federal Rules of Civil

 Procedure. The court GRANTS the motion for a writ of replevin and DENIES the motion for a

 writ of attachment.

                                  FACTUAL BACKGROUND

        On May 9, 2019, AVT New Jersey, L.P. (“AVT”) and Cubitac Corp. (“Cubitac”) entered

 into a lease agreement under which AVT leased to Cubitac equipment consisting of racking, a

 mezzanine, and lifts. AVT purchased the equipment and provided it to Cubitac. Cubitac was to

 make 42 monthly payments, each in the amount of $40,825.41.

        On that same date, May 9, 2019, AVT gave notice that it had agreed to assign the equipment

 lease to Prime Alliance Bank (“Prime Alliance”). Yoel Weiss (“Weiss”), President of Cubitac,

 signed a written notice acknowledging the assignment. Under the terms of the assignment

 agreement, Prime Alliance took title to the equipment until the final monthly lease payment was
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.549 Page 2 of 14




 to be made, at which time title would automatically transfer back to AVT. See ECF No. 38-5 at 2–

 3. During the lease term, Prime Alliance designated AVT as its agent in servicing the lease, granting

 AVT “all of [Prime Alliance]’s obligations as successor lessor under the Lease.” Id. at 3. These

 obligations included “tak[ing] such action as [Prime Alliance] shall reasonably direct to enforce

 all available rights and remedies under the Lease.” Id.

        Cubitac failed to make even a single monthly payment under the lease. In August 2019,

 AVT sent Cubitac physical and electronic notice of its default. It demanded payment and stated

 that if Cubitac failed to pay, it would take legal action and steps to repossess the equipment.

 Cubitac failed to make payment and AVT brought suit in September 2019. AVT thereafter brought

 this motion for prejudgment writs of replevin and attachment.

                                           DISCUSSION

        Rule 64 of the Federal Rules of Civil Procedure authorizes the court to apply Utah law

 regarding writs of replevin and attachment. The court therefore looks to Rules 64A, 64B and 64C

 of the Utah Rules of Civil Procedure for the appropriate standard for entering such writs. Rule 64A

 provides the general requirements for entering a prejudgment writ, while Rule 64B and Rule 64C

 provide, respectively, the specific requirements for entering a writ of replevin and a writ of

 attachment. The requirements of Rules 64A and 64B must be satisfied before this court may enter

 a prejudgment writ of replevin; the requirements of Rules 64A and 64C must be satisfied before

 the court may enter a prejudgment writ of attachment. “The burden is on the plaintiff to prove the

 facts necessary to support the writ.” UTAH R. CIV. P. 64A(h).

        Under Rule 64A, the plaintiff must satisfy “all of the requirements listed in subsections

 (c)(1) through (c)(3) and at least one of the requirements listed in subsections (c)(4) through

 (c)(10).” Id at (c). These requirements are as follows:
                                                  2
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.550 Page 3 of 14




        (1) that the property is not earnings and not exempt from execution; and

        (2) that the writ is not sought to hinder, delay or defraud a creditor of the
        defendant; and

        (3) a substantial likelihood that the plaintiff will prevail on the merits of the
        underlying claim; and

        (4) that the defendant is avoiding service of process; or

        (5) that the defendant has assigned, disposed of or concealed, or is about to
        assign, dispose of or conceal, the property with intent to defraud creditors; or

        (6) that the defendant has left or is about to leave the state with intent to defraud
        creditors; or

        (7) that the defendant has fraudulently incurred the obligation that is the subject of
        the action; or

        (8) that the property will materially decline in value; or

        (9) that the plaintiff has an ownership or special interest in the property; or

        (10) probable cause of losing the remedy unless the court issues the writ.


 Id. In addition to these requirements, to obtain a writ of replevin, a plaintiff must also show

        (1) that the plaintiff is entitled to possession; and

        (2) that the defendant wrongfully detains the property.

 Id. 64B(b). Finally, for a writ of attachment, a plaintiff must show, in addition to the requirements

 of Rule 64A,


        (1) that the defendant is indebted to the plaintiff;

        (2)(i) that the action is upon a contract or is against a defendant who is not a resident of
        this state or is against a foreign corporation not qualified to do business in this state; or

                (ii) the writ is authorized by statute; and

        (3) that payment of the claim has not been secured by a lien upon property in this state.
                                                    3
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.551 Page 4 of 14




 Id. 64C(b).

 I.     Writ of Replevin

        “A writ of replevin is available to compel delivery to the plaintiff of specific personal

 property held by the defendant.” UTAH R. CIV. P. 64B(a). AVT argues that a writ of replevin is

 proper here because AVT has satisfied the first three requirements of Rule 64A(c). In addition,

 AVT argues that it has also satisfied two of the requirements of 64A(c)(4) through (10): 1) the

 equipment in question will depreciate in value, see id. 64A(c)(8); and 2) as agent of the

 equipment’s owner, it has a special interest in the equipment. See id. 64A(c)(9). AVT also argues

 that the requirements of Rule 64B are met because Cubitac defaulted under the lease agreement

 by failing to make any monthly payments. Therefore, Cubitac wrongfully detains the property and

 AVT, as the owner’s agent, is entitled to possession. See id. 64B(1)–(2).

        Cubitac objects to the issuance of the writ. First, it argues that because AVT did not send

 Cubitac a notice of default prior to bringing this action, its motion should be denied. Second,

 Cubitac argues that AVT does not satisfy the requirement of Rule 64A(c)(3), a substantial

 likelihood of success on the underlying action, because 1) AVT failed to send Cubitac a default

 notice and 2) the court cannot determine whether AVT has standing to bring the underlying claims

 because AVT failed to provide Cubitac with a copy of its assignment agreement with Prime

 Alliance or attach the agreement to its motion. Third, Cubitac argues that AVT has failed to satisfy

 Rule 64A(c)(8) because the equipment is not depreciating in value and that it has further failed to

 satisfy Rule 64A(c)(9) because, as Prime Alliance’s agent, AVT possesses no special interest in

 the property. Fourth, Cubitac argues that AVT does not satisfy the requirement in Rule 64B(b)(2)

 that the property be wrongfully detained since AVT did not send it a default notice, a prerequisite

                                                  4
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.552 Page 5 of 14




 for wrongful detention. Finally, Cubitac argues that writs of replevin may only be issued to compel

 delivery of personal property, and that because the equipment is firmly affixed to the floor and

 walls of Cubitac’s facilities, it is real, not personal, property. The court considers each of these

 arguments in turn.

        A.      Notice of Default

        Cubitac asserts that AVT failed to provide it with written notice that it was in default of the

 lease agreement. Citing two Utah Supreme Court cases, Nielsen v. Hyland, 170 P. 778 (Utah 1918),

 and Pugh v. Stratton, 450 P.2d 463 (Utah 1969), it argues that a notice of default, or a demand of

 return of the equipment, is a prerequisite to a motion for a writ of replevin. In both cases, the Utah

 Supreme Court held that a plaintiff must demand return of the property is before a bringing a

 replevin action. See Pugh, 450 P.2d at 466; Nielsen, 170 P. at 466.

        It is unclear whether these cases govern the matter at hand because both of them involved

 common law actions for replevin, whereas AVT seeks replevin under Utah’s Rules of Civil

 Procedure, which do not require that a plaintiff demand return of the property before seeking a

 prejudgment writ. However, even assuming arguendo that Nielsen and Pugh govern this dispute,

 AVT has met its burden of showing that it gave Cubitac notice of default. Christopher Scharman,

 general counsel for AVT, testified that AVT sent Cubitac notice of default through email and by

 overnight courier. See ECF No. 38-1 at 2. AVT has produced the emailed copy of the default notice,

 dated August 19, 2019, which notified Cubitac that AVT might initiate legal proceedings and take

 other measures to take possession of the equipment. See ECF. No. 38-8 at 6–7. In addition, AVT

 has produced shipping confirmation that a physical copy of the notice was delivered to Cubitac on

 August 21, 2019. Id. at 4. The court finds therefore that AVT has established that it provided notice

 of default to Cubitac.
                                                   5
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.553 Page 6 of 14




          B.     Likelihood of Success on the Merits (Rule 64A(c)(3))

          Cubitac argues that AVT does not have a substantial likelihood of prevailing on the merits

 of its underlying claims for two reasons: 1) it is unlikely to succeed on its replevin claim because

 it failed to send Cubitac a notice of default, and 2) the court is unable to determine whether Cubitac

 has standing, since it failed to provide Cubitac or the court with a copy of its assignment agreement

 with Prime Alliance.

          Both arguments fail. The first argument fails because AVT’s underlying claim is not a

 replevin claim, it is a breach of contract claim, and Cubitac has not offered any defense to AVT’s

 breach of contract claim. AVT accuses Cubitac of failing to make any monthly payments as

 required by the lease agreement, and Cubitac does not deny this allegation. Plaintiff has thus met

 its burden of showing a strong likelihood of success on the merits. See UTAH R. CIV. P. 64A(c)(3).

          The second argument fails because AVT has provided the court with a copy of the

 assignment agreement, 1 which provides that AVT is Prime Alliance’s “agent to perform all of

 [Prime Alliance]’s obligations as successor under the Lease . . .” ECF No. 38-5 ¶ 4. Prime Alliance

 pays AVT a fee in consideration of this service. Id. In TFG-Illinois, L.P. v. United Maintenance

 Co., Inc., this court found that TFG-Illinois (“TFG”), the agent and lease servicer of a lessor, had

 standing to sue for breach of contract. 829 F.Supp.2d 1097, 1110–12 (D. Utah 2011). Like AVT,

 TFG performed its services for a fee. The court reasoned that TFG had standing because it “ha[d]

 a pecuniary interest in performing its duties.” Id. at 1112. Accordingly, “any default by [the lessee]

 threaten[ed] pecuniary loss,” and this pecuniary loss “constitute[d] an injury in fact” Id. Here, AVT

 is Prime Alliance’s agent and services the lease for a fee. It thus finds itself in the same shoes as



 1
     Weiss also signed a “Notice of Assignment.” See ECF No. 38-6.
                                                   6
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.554 Page 7 of 14




 TFG. Indeed, AVT’s case for standing may be even stronger than TFG’s since AVT has a future

 ownership interest in the equipment—once the payments under the lease are completed, title to the

 equipment automatically transfers to AVT. See ECF No. 38-5 ¶ 3. The court therefore finds that

 AVT has standing to bring the underlying claims in this action.

         C.      Depreciation in Value or Ownership or Special Interest (Rule 64A(c)(8)–(9))

         AVT argues that the leased equipment is depreciating in value and that, as Prime Alliance’s

 agent, it has a special interest in the equipment. To show it is entitled to a prejudgment writ, it need

 only meet one of these requirements. See UTAH R. CIV. P. 64A(c). Cubitac responds that AVT meets

 neither. First, it argues that “all or virtually all of the depreciation of the Equipment occurred upon

 the installment and initial use of the Equipment,” meaning that it is no longer declining in value.

 ECF No. 37 at 7. Cubitac also argues that as Prime Alliance’s agent, AVT has no special interest

 in the property because agents have no property interests in the objects of their agency. It cites a

 Michigan bankruptcy case, in which the court ruled that because a bankrupt real estate broker held

 certain funds only as an agent, he never acquired a property interest in them and they were therefore

 not part of his bankruptcy estate. In re Newpower, 229 B.R. 691, 706 (W.D. Mich. 1999), aff'd in

 part, rev'd in part, 233 F.3d 922 (6th Cir. 2000).

         While agents may lack ownership interests in the objects of their agency, Rule 64A(c)(9)

 requires only a special interest in the property, not necessarily an ownership interest. Here, the

 assignment agreement between Prime Alliance and AVT provides that “[u]pon the occurrence of

 an Event of Default under the Lease, [AVT] shall take such action as [Prime Alliance] shall

 reasonably direct to enforce all available rights and remedies under the Lease.” ECF No. 38-5 ¶ 4.

 The court finds that AVT’s enforcement rights under the agreement suffice to give AVT a special

 interest in the property.
                                                    7
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.555 Page 8 of 14




        The court cannot determine, based on the parties’ conflicting affidavits alone, whether the

 equipment in question is depreciating in value. But because AVT has a special interest in the

 property, the court need not reach the issue of depreciation.

        D.      Wrongful Detention (Rule 64B(b)(2))

        AVT also argues that it meets the requirements for a writ of replevin because, as Prime

 Alliance’s agent with enforcement obligations, it is entitled to possession of the equipment.

 Further, it argues that Cubitac wrongfully detains the equipment because it has failed to make the

 payments required under the lease agreement. Cubitac argues that “there is no wrongful detention

 and no right of action until a demand is made and met with refusal.” ECF No. 37 at 6 (quoting

 Pugh, 450 P.2d at 466). The court has already found that AVT sent Cubitac a notice of default, and

 Cubitac does not contend either that it brought its lease payments current or that it returned the

 leased equipment. The court therefore finds that AVT has satisfied its burden of showing that the

 Rule 64B requirements for a prejudgment writ of replevin have been met.

        E.      Personal Property

        Cubitac argues that the equipment is real property, not personal property, because it is a

 fixture. It argues that it is “firmly bolted to the ground and walls of Cubitac’s facility so as to

 constitute a part of the realty.” ECF No. 37 at 8. Because a writ of replevin is only available to

 compel delivery of “personal property,” UTAH R. CIV. P. 64B(a), Cubitac argues that such a writ is

 inappropriate here. In response, AVT points to the provisions of the lease agreement, which state

 that “[t]he Leased Property is personal property and shall not be or become, or be deemed to be or

 become, fixtures, notwithstanding any manner of annexation on or adaptability to the uses and

 purposes for any real property, or the intentions of the party making such annexation.” ECF No.

 34-1 ¶ 4(c). In addition, Metro Point LLC (“Metro Point”), the owner of the premises in which
                                                  8
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.556 Page 9 of 14




 Cubitac operates its facility, executed a Waiver in which it acknowledged that the leased property

 was not nor would become a fixture. See ECF No. 38-4 at 2. In light of these provisions of the

 lease agreement and Metro Point’s acknowledgment, the court finds that the equipment is personal

 property and therefore may be subject to a writ of replevin.

        F.      Unconscionability

        At oral argument, counsel for Cubitac raised two new theories to support its likelihood of

 success on AVT’s underlying breach of contract claim—substantive and procedural

 unconscionability. These arguments were not included in the briefing or otherwise timely raised,

 and Cubitac offered no authority to support them. The court therefore declines to consider them.

 II.    Writ of Attachment

        “A writ of attachment is available to seize property in possession or under the control of

 the defendant.” UTAH R. CIV. P. 64C(a). AVT argues that a writ of attachment is proper because, in

 addition to satisfying the Rule 64A requirements discussed above, 1) Cubitac is indebted to AVT

 because it has defaulted on the lease; 2) the action is upon a contract, namely, the lease agreement;

 and 3) AVT has not secured its claim through a lien upon any property in Utah. See id 64C(b)(1)–

 (3). Cubitac does not dispute that these requirements have been satisfied; rather, it argues that Rule

 64C of the Utah Rules of Civil Procedure does not allow this court to attach property located

 outside the State of Utah. The Court court agrees with Cubitac.

        In Aequitas Enterprises, LLC v. Interstate Inv. Group, LLC, the Utah Supreme Court held

 that Rule 64C does not authorize writs of attachment to issue on property located outside of Utah.

 267 P.3d 923, 930 (Utah 2011). In that case, the plaintiff moved for a writ of attachment on 388

 real properties located in various states other than Utah after defendant “failed to deliver title to

 the properties as promised.” Id. at 924. The court noted that it had personal jurisdiction over the
                                                   9
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.557 Page 10 of 14




 parties (but not in rem jurisdiction, since the properties were outside of Utah), and that it therefore

 had “jurisdiction to adjudicate the parties’ interests in real property, even if the property [was] not

 located in the state.” Id. at 926.

            Despite finding that it had jurisdiction to adjudicate the parties’ interests in property outside

 of Utah, the court concluded that it lacked jurisdiction to issue a prejudgment writ of attachment.

 This was because Rule 64C is silent on the authority of Utah courts to issue writs of attachment to

 property located outside the state, and the court interpreted this silence as a purposeful omission

 meaning that “no such authority exists.” Id. at 928. The court reasoned that a writ of attachment

 must be issued to a county sheriff, and Utah Courts have “no authority to direct sheriffs of other

 states’ counties to seize property.” 2 Id. It concluded that this approach was consistent with

 principles of due process and comity because the Constitution’s Full Faith and Credit clause only

 “attaches to final judgments,” not prejudgment writs. Id. (internal quotation marks omitted)

 (quoting In re Adoption of Baby E.Z., 266 P.3d 702, 705 (Utah 2011) (citing U.S. CONST. art. IV,

 § 1)). 3




 2
   Cubitac did not argue that the Utah Supreme Court’s holding in Aequitas applies to writs of
 replevin, and it is worth noting that the Aequitas decision likely would not apply to writs of
 replevin. A writ of replevin is an order to the defendant to return specified property, see UTAH R.
 CIV. P. 64B(a), whereas a writ of attachment authorizes seizure of property in the defendant’s
 control. See id. 64C(a). Writs that authorize seizure of property are issued to county officers. See
 id. 64(d)(1). Due to this difference between writs of replevin and attachment, the reasoning of the
 Aequitas holding does not apply to writs of replevin.
 3
   Rule 64(d)(1) of the Utah Rules of Civil Procedure provides that a writ directing seizure of real
 property shall be issued to the sheriff of the county in which it is located, whereas a writ directing
 seizure of personal property may be issued to any officer of any county. While the property at issue
 in Aequitas was real property, this court concludes that the Utah Supreme Court’s reasoning also
 applies to writs directing seizure of personal property. From the Utah Supreme Court’s explanation
 that the rules are intentionally silent on property located outside of Utah, it follows that “any officer
                                                     10
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.558 Page 11 of 14




        AVT points to the Uniform Enforcement of Foreign Judgments Act (the “Act”), which

 New Jersey has adopted, in support of its argument that this court may grant a writ of attachment

 on extraterritorial property. The Act provides that the Clerk of the New Jersey Superior Court

 “shall treat [a properly authenticated and filed] foreign judgment in the same manner as a judgment

 of the Superior Court of this State.” N.J. STAT. ANN § 2A:49A-27 (West). However, the Act

 defines a “foreign judgment” as “any judgment, decree, or order of a court of the United States or

 of any other court which is entitled to full faith and credit in this State.” Id. § 2A:49A-26. Because

 the Utah Supreme Court has held that only final judgments are entitled to full faith and credit in

 other states, the Act does not apply to the prejudgment writ of attachment sought in this case. The

 court therefore declines to issue a writ of attachment.

 III.   Security

        Because AVT has satisfied the requirements to obtain a writ of replevin, it is necessary to

 address the issue of security. Utah Rule of Civil Procedure 64(b)(1) states:

                When security is required of a party, the party shall provide security
                in the sum and form the court deems adequate. For security by the
                plaintiff the amount should be sufficient to reimburse other parties
                for damages, costs and attorney fees incurred as a result of a writ
                wrongfully obtained. For security by the defendant, the amount
                should be equivalent to the amount of the claim or judgment or the
                value of the defendant's interest in the property. In fixing the
                amount, the court may consider any relevant factor. The court may
                relieve a party from the necessity of providing security if it appears
                that none of the parties will incur damages, costs or attorney fees as
                a result of a writ wrongfully obtained or if there exists some other
                substantial reason for dispensing with security. The amount of
                security does not establish or limit the amount of damages, costs or
                attorney fees recoverable if the writ is wrongfully obtained.



 of any county” was meant to include only Utah counties. An officer of a county in Utah would
 have no authority, or practical ability, to seize personal property in New Jersey.
                                                  11
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.559 Page 12 of 14




 UTAH R. CIV. P. 64(b)(1) (emphasis added).

        Upon the court’s request, the parties filed additional briefs on the issue of security.

 Defendants argue that Plaintiff should be required to pay security in the amount of nearly $6

 million. Defendants calculate this amount based on several factors, including the cost of

 deinstallation, shipping the equipment to AVT, renting a new facility to house machinery currently

 located on the equipment, and re-shipping and reinstalling the equipment if the writ is issued in

 error. Also included are Cubitac’s anticipated lost profits during the deinstallation and

 reinstallation. Defendants further argue that Utah Rule of Civil Procedure 64(b)(1) does not allow

 the court to consider the likelihood of success on the merits in calculating a security amount.

 Rather, it argues that the court must require security “sufficient to reimburse other parties for

 damages, costs or attorney fees as a result of a writ wrongfully obtained . . .” Id.

        Plaintiff, on the other hand, argues that it should not be required to pay any security, or in

 the alternative, that any security amount should be nominal. Plaintiff argues that Defendants have

 admitted the underlying facts that support a breach of contract claim. See ECF No. 57-1. Thus,

 there is no possibility that Defendant will suffer harm because there is no possibility that the writ

 will be issued wrongfully. In addition, AVT has submitted evidence of a lawsuit against Cubitac

 filed by Cubitac’s landlord, Metro Point, in which Metro Point alleges that Cubitac is in default of

 both its lease with Metro Point and of a prior settlement agreement that resulted from Cubitac’s

 failure to pay rent. See ECF No. 57-2. Plaintiff argues that because Cubitac will be evicted soon

 anyway, it would be unable to use the leased equipment even in the absence of a writ of replevin.

        The court is persuaded not to require any security in this case. Contrary to Defendants’

 argument, the plain language of Rule 64(b)(1) allows courts broad discretion in determining

 whether to require security. It provides that a court may consider “any relevant factor” in fixing
                                                  12
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.560 Page 13 of 14




 the amount of the security. UTAH R. CIV. P. 64(b)(1). It further provides that a court may decline to

 require security at all if “there exists some other substantial reason for dispensing with security.”

 Id. Here, at least two substantial reasons exist for dispensing with security. First, Defendants have

 shown no likelihood of success on the merits. In fact, by admitting the elements of breach of

 contract, they have acknowledged that Plaintiff is likely to succeed. Second, Defendants appear

 likely to be evicted soon, meaning they would either be unable to continue using the equipment in

 question or would have to pay to relocate it anyway.

           Finally, Plaintiff argues that Cubitac must bear the cost of returning the leased equipment

 to AVT, per the terms of the Lease Agreement. Paragraph 10(d) of the Lease Agreement provides

 that “Lessee shall, at the expiration or termination of the Lease, or upon notice from Lessor

 following an Event of Default, at Lessee’s sole expense, deliver the Leased Property to Lessor to

 a destination within the continental United States specified by Lessor.” ECF No. 34-1 at 3

 (emphasis added). Paragraph 20(c) states that “upon written demand [Lessor may] require Lessee

 to return Leased Property to Lessor in accordance with Section 10 above.” Id. at 4 (emphasis

 added).

           Read together, these provisions require Cubitac to return the equipment at its sole expense

 only if AVT provides notice in the form of a written demand. While AVT did provide Cubitac with

 a notice of default and a written demand, the demand was that Cubitac pay the specified default

 amount, not that it return the equipment at its sole expense. See ECF No. 38-8 at 7. The notice only

 informed Cubitac that if it failed to pay, AVT would pursue remedies under the Lease Agreement

 and that it “may take immediate measures to take possession of the equipment subject to the

 Lease.” Id. This was not sufficient under the terms of the lease to give Cubitac notice that it would

 be required to return the equipment at its sole expense. This is supported by the fact that AVT is
                                                   13
Case 2:19-cv-00662-JNP-DBP Document 60 Filed 11/04/20 PageID.561 Page 14 of 14




 entitled to multiple remedies under the lease, including peaceably entering and repossessing the

 equipment itself. See Lease Agreement ¶ 20 (ECF No. 34-1 at 5). For these reasons, the court will

 issue a writ ordering Defendants to return the leased equipment to AVT, but AVT shall bear the

 cost of repossessing the property.

                                  CONCLUSION AND ORDER

        For the foregoing reasons, the court HEREBY ORDERS that Plaintiff’s motion for a

 prejudgment writ of replevin is GRANTED and that Plaintiff’s motion for a prejudgment writ of

 attachment is DENIED. Pursuant to this Order, the court will issue a writ in accordance with this

 Memorandum Decision.




                DATED November 4, 2020.

                                             BY THE COURT



                                             ______________________________
                                             Jill N. Parrish
                                             United States District Court Judge




                                                14
